Citation Nr: 9915863	
Decision Date: 06/09/99    Archive Date: 06/21/99

DOCKET NO.  98-10 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia



THE ISSUE

Whether the appellant has perfected a timely appeal.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1966 to June 
1969.  He died in October 1995, and the appellant is his 
surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a February 1998 rating decision of the RO.  



FINDINGS OF FACT

1.  In December 1995, the RO denied the appellant's claim of 
service connection for the cause of the veteran's death.  The 
appellant received notice of this decision by letter dated 
January 29, 1996.  

2.  In June 1996, the appellant filed a Notice of 
Disagreement concerning the December 1995 decision.  

3.  On August 6, 1996, the RO issued a Statement of the Case 
informing the appellant that her appeal must be filed within 
60 days from the date of the letter or within the remainder, 
if any, of the one-year period from the date of the letter 
notifying her of the action she had appealed.  

4.  A Report of Contact form bearing the date of February 10, 
1997, indicated that the appellant had been contacted 
regarding her claim of service connection for the cause of 
the veteran's death and that she had expressed the intention 
of pursuing an appeal to the Board.  



CONCLUSION OF LAW

A timely substantive appeal was not filed with respect to the 
December 1995 rating decision denying service connection for 
the cause of the veteran's death.  38 U.S.C.A. §§ 7104(a), 
7105(a)(d) (West 1991 & Supp. 1998); 38 C.F.R. §§ 20.3, 
20.200, 20.202, 20.302(b), 20.303 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question for the Board is whether the appellant 
filed a timely and adequate substantive appeal with respect 
to her claim of service connection for the cause of the 
veteran's death.  In this regard, the Board notes that an 
appeal to the Board is initiated by filing both a timely 
Notice of Disagreement and a timely Substantive Appeal.  
38 C.F.R. §§ 20.200, 20.202.  The Substantive Appeal can be 
set forth on a VA Form 9 ("Appeal to the Board of Veterans' 
Appeals") or on correspondence specifically identifying the 
issues appealed and setting out specific arguments relating 
to the errors of fact or law made by the agency of original 
jurisdiction, i.e., the RO.  38 C.F.R. §§ 20.3, 20.202.

To be considered timely, the Substantive Appeal must be filed 
within 60 days from the date that the RO mails the Statement 
of the Case to the appellant, within the remainder of the 
one-year period from the date of mailing of the notification 
of the determination being appealed, or within the extended 
time limits prescribed pursuant to a timely filed request for 
extension of time.  38 C.F.R. §§ 20.302(b), 20.303.  If the 
claimant fails to file a substantive appeal in a timely 
manner, "he is statutorily barred from appealing the RO 
decision."  Roy v. Brown, 5 Vet. App. 554, 556 (1993).  See 
also YT v. Brown, 9 Vet. App. 195, 198-99 (1996); Cuevas v. 
Principi, 3 Vet. App. 542, 546 (1992).  Cf. Rowell v. 
Principi, 4 Vet. App. 9 (1993).

To be considered adequate, the appeal must set out specific 
arguments relating to errors of fact or law made by the RO in 
reaching the determination or determinations being appealed.  
38 C.F.R. § 20.202; see Archbold v. Brown, 9 Vet. App. 124, 
132 (1996).  The Board may dismiss any appeal which fails to 
allege specific errors of fact or law in the determination or 
determinations being appealed.  Id.

In December 1995, the RO denied service connection for the 
cause of the veteran's death.  The appellant received notice 
of this decision by letter dated January 29, 1996.  The 
appellant filed a Notice of Disagreement in June 1996 
concerning the December 1995 decision.  On August 6, 1996, 
the RO issued a Statement of the Case, which informed the 
appellant that her appeal must be filed within 60 days from 
the date of the letter or within the remainder, if any, of 
the one-year period from the date of the letter notifying her 
of the action she had appealed.  A Report of Contact form 
bearing the date of February 10, 1997, indicated that the 
appellant had been contacted regarding her claim of service 
connection for the cause of the veteran's death and that she 
had expressed the intention of pursuing an appeal to the 
Board.  

The appellant testified at a video conference hearing 
conducted before a Member of the Board in January 1999, that 
after she received the Statement of the Case which confirmed 
denial of service connection for the cause of the veteran's 
death, she immediately brought it to the attention of a 
representative of the Regional Office.  She stated that she 
inquired several times as to whether there was anything 
further for her to do, but that each time she was told that 
it would be taken care of by the representative.  She further 
testified that at no time was she encouraged to file a 
substantive appeal prior to the deadline for filing and that 
she was shocked when she received the denial stating that the 
time period had expired.  

In the absence of evidence of contact with the appellant 
prior to February 10, 1997, the date noted on the Report of 
Contact form, the Board finds that the appellant did not file 
a timely and adequate substantive appeal of the RO's December 
1995 decision.  See 38 C.F.R. § 20.202; Tomlin v. Brown 5 
Vet.App. 355 (1993).  



ORDER

The appeal of the December 1995 rating decision which denied 
service connection for the cause of the veteran's death was 
not timely filed.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

 

